IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 86 WM 2019
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 ROMAN ELON JONES,                             :
                                               :
                     Petitioner                :


                                       ORDER


PER CURIAM

      AND NOW, this 5th day of December, 2019, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.